                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BYRON RAY PHILLIPS,                       )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 2:15-CV-740-WKW
                                          )               [WO]
KARLA JONES,                              )
LT. WALKER,                               )
LT. TOWNSEND,                             )
SERGEANT SIMMONS,                         )
OFFICER RUMPH,                            )
CPT. THOMAS,                              )
CAPTAIN HARRIS,                           )
                                          )
             Defendants.                  )
                                          )
BYRON RAY PHILLIPS,                       )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 2:16-CV-109-WKW
                                          )               [WO]
KARLA JONES,                              )
JIMMY THOMAS,                             )
                                          )
             Defendants.                  )

                               FINAL JUDGMENT

      In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that judgment is entered in

favor of Defendants and against Plaintiff, with costs taxed against Plaintiff.
     The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

     DONE this 7th day of March, 2019.

                                         /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                     2
